191 So. 2d 229 (1966)
Oates Lamar COOPER
v.
STATE.
3 Div. 251.
Supreme Court of Alabama.
October 20, 1966.
Richmond M. Flowers, Atty. Gen., and John C. Tyson, III, Asst. Atty. Gen., for petitioner.
I. Edwin Moore, Montgomery, opposed.
MERRILL, Justice.
Petition of the State, for certiorari to the Court of Appeals to review and revise the judgment and decision reversing a judgment of conviction for grand larceny in Cooper v. State, 191 So. 2d 224.
Writ denied.
LIVINGSTON, C. J., and SIMPSON and HARWOOD, JJ., concur.